Citation Nr: 0911462	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and V.G.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1969.  The Veteran served in combat and received the Purple 
Heart.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2008, the appellant testified before 
the undersigned in Washington, D.C. at a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Certificate of Death reflected that the Veteran died in 
March 2005.  The immediate cause of death was sepsis due to 
or a consequence of renal failure due to or a consequence of 
respiratory failure due to or a consequence of hypoglycemia.  
The appellant contends that the renal failure was related to 
the Veteran's Paget's disease which developed due to his 
inservice exposure to herbicides in Vietnam.  

In support of her claim, the appellant submitted a letter 
from one of the Veteran's treating physicians, B.D., M.D., 
who opined that the Veteran had been diagnosed as having 
Paget's disease which caused heart failure and subsequently 
resulted in renal failure.  Dr. D. indicated that the cause 
of the heart and kidney failure was the Paget's disease.  
This physician opined that the Veteran's exposure to 
defoliants placed him at a higher risk for developing such 
disease.  

The Board finds that the opinion of Dr. D. suggests that the 
Veteran's inservice presumed exposure to herbicides caused 
Paget's disease which in turn caused the Veteran's death.  
However, Dr. D. did not provide a rationale for his opinion.  
The Board finds that the appellant may submit a supporting 
rationale from this physician on this point on remand.  In 
addition, the Board finds that a VA medical opinion should be 
obtained to determine if the Veteran's Paget's disease was 
related to inservice herbicides exposure or otherwise to 
service.  

In addition, since this case is being remanded, further 
notification is warranted in this case. In compliance with 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

The United States Court of Appeals for Veterans Claims 
(Court) issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in Dependency and Indemnity Compensation (DIC) cases 
where the veteran was service-connected during his lifetime, 
the Court found that section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
  

In this case, during his lifetime, the Veteran was service-
connected for a right ankle disability, post-traumatic stress 
disorder (PTSD), bilateral pes planus, tinnitus, and hearing 
loss.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority to 
include Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The appellant should also be notified that 
she may submit a statement from Dr. B.D. 
providing the complete rationale (as a matter 
of medical probability, based on his clinical 
experience, medical expertise, and 
established medical principles) for his prior 
January 2008 opinion suggesting a higher risk 
for developing Paget's disease among 
individuals exposed to defoliants.

2.  The AMC should obtain a VA medical 
opinion to determine if the Veteran's 
Paget's disease was more likely than not, 
less likely than not, or at least as 
likely as not, related to presumed 
inservice herbicide exposure or otherwise 
to service.  

The examiner should also opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any of the Veteran's service-
connected disabilities played any role in 
causing/contributing to cause his death.  
The examiner should be requested to opine 
as to whether the Veteran's service-
connected disabilities contributed 
substantially or materially to death, or 
aided or lent assistance to the 
production of death; whether the service-
connected disabilities resulted in 
debilitating effects and general 
impairment of health to the extent that 
it rendered the Veteran less capable of 
resisting the effects of either disease 
or injury primarily causing death; and/or 
whether the service-connected 
disabilities were of such severity as to 
have a material influence in accelerating 
death.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

